Citation Nr: 0736376	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-29 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a cervical 
spine disability and if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The veteran presented testimony at an RO hearing before a 
Decision Review Officer in February 2006.  A transcript of 
the hearing is associated with the veteran's claims folders.

Although the RO determined in the June 2004 statement of the 
case that new and material evidence had been submitted to 
reopen the appellant's claim, the Board must determine on its 
own whether new and material evidence has been submitted to 
reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).


FINDINGS OF FACT

1.  In an unappealed June 1970 rating decision, the RO denied 
the veteran's claim for service connection for a cervical 
spine disorder.

2.  The evidence associated with the claims file subsequent 
to the June 1970 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim for service connection for a 
cervical spine disorder.






CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a cervical spine 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran originally filed a claim for service connection 
for a cervical spine disorder in January 1970.  In June 1970, 
the RO issued a rating decision, denying the veteran's claim 
based on its determination that the veteran's cervical spine 
disability existed prior to service and was not aggravated by 
service.  The veteran did not file an appeal and the decision 
became final.  The appellant's current claim to reopen was 
received in February 2002.

At the time of the June 1970 rating decision, the evidence of 
record included no medical evidence of a nexus between a 
cervical spine disorder and the veteran's military service.  
Evidence received after that decision includes a September 
2004 statement from Lori Tobler, M.D., under whose care the 
veteran had been since October 2002, in which she opines that 
the heavy labor the veteran performed in military service 
contributed significantly to his current disability.  This 
evidence is not cumulative or redundant of the evidence 
previously of record; it also relates to an unestablished 
fact necessary to substantiate the claim, i.e., that the 
veteran's current cervical spine disability is related to 
service.  Moreover, this evidence is sufficiently supportive 
of the claim to raise a reasonable possibility of 
substantiating the claim.  Accordingly, new and material 
evidence has been received and the claim of entitlement to 
service connection for a cervical spine disorder is reopened.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the veteran's claim for 
service connection for a cervical spine disability is 
granted.


REMAND

Although the record contains a positive nexus opinion from 
Dr. Tobler, she did not have the benefit of a review of the 
claims folders, to include the veteran's service medical 
records.  Therefore, the Board has not found the opinion to 
be adequate.  In August 2006, the veteran was afforded a VA 
examination of his spine.  This examiner also reviewed the 
claims folders.  He opined that it is at least as likely as 
not that the pre-existing disorder of the veteran's cervical 
spine was not aggravated by service.  This opinion is also 
inadequate for adjudication purposes.  The examiner failed to 
address whether it is at least as likely as not that the 
residuals of the veteran's pre-existing vertebral fractures 
permanently increased in severity during service, nor did he 
provide an opinion concerning whether the cervical spine 
disorders initially diagnosed after the veteran's discharge 
from service are etiologically related to service.

The Board also notes that the veteran has reported that he 
served in the Army Reserves for 14 years and that he was 
medically retired from the Reserves because of his cervical 
spine disability.  He has provided a copy of a March 1989 
letter he received from the Army Reserve Personnel Center 
informing him that he did not meet the standards for 
retention.  No other documentation pertaining to the 
veteran's service in the Reserves is associated with the 
claims folders, and the record does not reflect that the RO 
attempted to obtain any such documentation. 

Finally, the Board notes that in August 2004, VA received the 
veteran's timely substantive appeal containing a request for 
a hearing at the RO before a traveling Veterans Law Judge.  
No Travel Board hearing was ever scheduled.  The claimant, 
for his part, never withdrew his request.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should obtain 
verification of any periods of active 
duty or inactive duty for training during 
the veteran's time in the Army Reserves.  
It should also obtain all available 
medical records pertaining to the 
veteran's service in the Army Reserves.

2.  If the veteran identifies any other 
pertinent evidence, the RO or the AMC 
should undertake appropriate development 
to obtain it.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
appellant and his representative and 
request them to submit the outstanding 
evidence.

3.  Then, the appellant should be 
afforded an examination by a physician 
with appropriate expertise, to determine 
the etiology of the veteran's cervical 
spine disorder.  The claims folders must 
be made available to and reviewed by the 
examiner.

Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the residuals of the 
cervical fractures sustained by the 
veteran prior to his entrance onto active 
duty permanently increased in severity 
during service and if so an opinion as to 
whether the increase in severity was 
clearly and unmistakably due to natural 
progress.  

If the examiner is of the opinion that 
the residuals of the cervical fractures 
did not permanently increase in severity 
during service, he should provide an 
opinion as to whether there is a 50 
percent or better probability that they 
subsequently increased in severity 
because of the veteran's military 
service.

With respect to each additional chronic 
cervical spine disorder of the veteran, 
the examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the veteran's 
military service.

The rationale for all opinions expressed 
must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue of entitlement to 
service connection for a cervical spine 
disability.  

6.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, a supplemental statement of 
the case should be issued and the veteran 
should be scheduled for a Travel Board 
hearing in accordance with the docket 
number of his appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


